Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 05/26/2021 for application number 15/318,424. 

Response to Amendments
3.	The Amendment filed 05/26/2021 has been entered. Claims 2, 18, and 19 have been amended. Claims 20-22 have been added. Claims 2-12 and 17-22 remain pending in the application. 

4.	Applicant’s amendment to the specification has been fully considered and is persuasive. The objection to this specification is respectfully withdrawn.

Response to Arguments
5.	Argument 1, Applicant argues that cited prior arts fail to disclose the amended independent claims 2, 18, and 19.
6.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Yamada, is applied.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (U.S. Patent Application Pub. No. US 20170094121 A1) in view of Yamada (U.S. Patent Application Pub. No. US 20120260350 A1).

	Claim 2: Mizuno teaches an information processing apparatus comprising: 
a processor (i.e. fig. 1, CPU; para. [0063]) that detects at least one event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]); 
that registers corresponding information which associates the event with a program (i.e. FIG. 8 is a flowchart illustrating a display of the initial screen at the time of a login to the MFP 101. Each operation (step) illustrated in the flowchart of FIG. 8 is realized by the CPU 111 of the MFP 101 executing the programs for realizing the system software 211 and the application software 210 that are stored in the storage 114 or the ROM 112; para. [0112]); and 
a first display module that displays a screen generated by the program associated with the detected event in the corresponding information (i.e. FIG. 8, a display of the initial screen at the time of a login to the MFP 101; para. [0112]), 
wherein the first display module: 
(i) if the detected event is registered in the corresponding information, displays a first screen generated by the program associated with the detected event in the corresponding information (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]); and 
(ii) if the detected event is not registered in the corresponding information, displays a second screen that is different from the first screen (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]) and is generated by the processor (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]),
wherein the processor registers definition information which associates a type of a user (i.e. fig. 3, The information 304 indicates that the user “AAA” belongs to a group called “Group 1” and a group called “Group 4”. A user can belong to one or more group(s), and can also avoid belonging to any group. The information 305 indicates whether the user “AAA” himself/herself can change the password managed as the information 302. If the information 305 is set to “prohibited”, the password indicated by the information 302 can be changed only by an administrator; para. [0083]) with information indicating which of the first screen or the second screen is to be displayed (i.e. fig. 5, If the user is successfully authenticated, the system control unit 200 refers to each setting value 503 via the setting management unit 203 as appropriate, and changes the setting of the MFP 101; para. [0108]), and
wherein the processor acquires a type of a log-in user and controls the first display module if the detected event is registered in the corresponding information (i.e. fig. 8, In step S807, the system control unit 200 acquires the setting value of the initial screen for the login user via the setting management unit 203 by specifying the user identification information acquired in step S804 and the initial screen as keys; para. [0131]), such that the first screen is displayed upon detecting that the acquired type is a first user type (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]).
Mizuno does not explicitly teach the second screen is displayed upon detecting that the acquired type is a second user type.
Yamada teaches wherein the processor acquires a type of a log-in user (i.e. FIG. 4 shows a management table for managing restriction items associated with the functions of the copy application of the three applications described above for each role. The management table shown in FIG. 4 is one kind of information managed by the authorization management unit 202, and includes information indicating whether to permit the use of the “copy” application at a plurality of levels; para. [0043, 0044]) and controls the first display module if the detected event is registered in the corresponding information, such that the first screen is displayed upon detecting that the acquired type is a first user type (i.e. figs. 10-12, the process advances to step S810 to determine whether the authentication is successful upon input operation by the user via the authentication window. If the authentication is successful, the process advances to step S804 to display, on the operation unit 119, an application window corresponding to the functions which can be used by the authenticated user (other than a Guest user) in accordance with his/her use authorization; para. [0059]), and the second screen is displayed upon detecting that the acquired type is a second user type (i.e. fig. 13, if the user has pressed the skip button, the process advances to step S811 to display, on the operation unit 119, an application window indicating that only the functions permitted to the Guest user can be used; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Mizuno to include the feature of Yamada. One would have been motivated to make this modification because it provides a mechanism of improving the convenience for users by allowing all the users to equally log in as guest users at the start of use of the apparatus, and authenticating a user as needed when he/she selects an application having a function with use restriction.

Claim 3: Mizuno and Yamada teach the information processing apparatus according to claim 2. Mizuno further teaches wherein the processor generates a user interface of an apparatus program which is installed in an apparatus that is connected to the information processing apparatus (i.e. An authentication management unit 201 is system software for controlling access to an authentication information storage unit 202, which is a database storing user information in the storage 114; para. [0072]), wherein the first display module displays the user interface of the apparatus program (i.e. FIG. 2 illustrates an example of a part of software included in the MFP 101 for the purpose of describing the present exemplary embodiment, and the MFP 101 may also include other software; para. [0069]), which is generated by the processor, as the screen in the form of the first screen when the event, (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]) which is detected by the processor, is registered in the corresponding information (i.e. A setting management unit 203 is system software for controlling access to a setting information storage unit 204, which is a database storing setting information in the storage 114; para. [0072]).

Claim 4: Mizuno and Yamada teach the information processing apparatus according to claim 3. Mizuno further teaches wherein the processor acquires information of the apparatus program which is installed in the apparatus that is connected to the information processing apparatus, and wherein the processor receives a setting of the program from among a program which is installed in the information processing apparatus and the apparatus program which is acquired by the processor (i.e. A setting management unit 203 is system software for controlling access to a setting information storage unit 204, which is a database storing setting information in the storage 114; para. [0072]).

Claim 5: Mizuno and Yamada teach the information processing apparatus according to claim 4. Mizuno further teaches wherein, in a case where the program, which generates the screen in the form of the first screen that is determined to be displayed by the first display module (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]), is the apparatus program which is installed in the apparatus that is connected to the information processing apparatus, the first display module sends a request to the processor to start up the apparatus program which is received by the processor, and generates the user interface of the apparatus program when the processor sends a request to the apparatus to start up the apparatus program and the apparatus program starts up (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]).

Claim 6: Mizuno and Yamada teach the information processing apparatus according to claim 2. Mizuno further teaches a second display module, wherein the processor detects that a display program is installed in the information processing apparatus (i.e. FIG. 2 illustrates an example of a part of software included in the MFP 101 for the purpose of describing the present exemplary embodiment, and the MFP 101 may also include other software; para. [0069]); and wherein the processor switches display control from the second display module to the first display module which is realized by the installed display program when receiving a report, which indicates that the display program is installed, from the processor (i.e. figs. 6, 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]).

Claim 7: Mizuno and Yamada teach the information processing apparatus according to claim 6. Mizuno further teaches wherein in a case where there are a plurality of first display modules, the processor disables the plurality of first display modules and enables the second display module (i.e. fig. 5, display screen elements based on settings; para. [0101-0104]).

Claim 8: Mizuno and Yamada teach the information processing apparatus according to claim 4. Mizuno further teaches wherein the processor generates the screen in the form of the second screen which displays a list of display parts that start up the apparatus program (i.e. the processing proceeds to step S814. In step S814, the system control unit 200 activates, for example, the main menu function and displays the main menu screen (FIG. 6A) on the operation unit 116, in a similar manner to the operation performed when the user authentication is not carried out; para. [0134]), which is installed in the3Docket No.: 16R-160 App. No.: 15/318,424apparatus connected to the information processing apparatus and which is acquired by the processor, and the program installed in the information processing apparatus, and wherein the first display module displays the screen in the form of the second screen, when the event, which is detected by the processor, is not registered in the corresponding information (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]).

Claim 9: Mizuno and Yamada teach the information processing apparatus according to claim 2. Mizuno further teaches wherein the corresponding information registers at least one of "Power start-up", "Restore to energy saving", "Log-in", "System auto reset", and "Home key press-down" as an event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]) by which the first display module displays the screen in the form of the first screen, and wherein the first display module displays the screen in the form of the first screen, when the processor detects any one of "Power start-up", "Restore to energy saving", "Log- in", "System auto reset", and "Home key press-down" (i.e. fig. 8, when the authentication (login) is requested; para. [0113]).

Claim 10: Mizuno and Yamada teach the information processing apparatus according to claim 9. Mizuno further teaches wherein the first display module continuously displays the screen in the form of the first screen, when the processor detects an event which is registered in the corresponding information while the screen in the form of the first screen is displayed (i.e. fig. 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]), and wherein the first display module switches the screen from the screen in the form of the second screen to the screen in the form of the first screen, when the processor detects an event which is registered in the corresponding information while the screen in the form of the second screen is displayed (i.e. FIG. 8 are performed when the authentication (login) is requested at either a timing when the MFP 101starts to be operated or a timing when a function is selected; para. [0113]).

Claim 11: Mizuno and Yamada teach the information processing apparatus according to claim 9. Mizuno further teaches wherein the first display module displays the screen in the form of the first screen when the processor detects an event which is registered in the corresponding information while the first display module does not display a screen (i.e. fig. 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]), and wherein the first display module displays the screen in the form of the second screen when the processor detects an event which is not registered in the corresponding information while the first display module does not display a screen (i.e. fig. 8, if the MFP 101 is not set so as to prioritize the initial screen set by the user (if the MFP 101 is set so as to prioritize the initial screen in the device setting information) (NO in step S806), the processing proceeds to step S810; para. [0130]).

Claim 12: Mizuno and Yamada teach the information processing apparatus according to claim 9. Mizuno further teaches wherein the first display module displays the screen in the form of the first screen when the processor detects an event which is registered in the corresponding information (i.e. fig. 8, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen, and then ends the login processing; para. [0132]) while the first display module displays a log-in screen (i.e. n step S801, the system control unit 200 receives an input of the authentication information and an instruction for the authentication via the above-described login screen illustrated in FIG. 4; para. [0114]), and wherein the first display module displays the screen in the form of the second screen when the processor detects an event which is not registered in the corresponding information (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]) while the first display module displays the log-in screen (i.e. In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]).

Claim 17: Mizuno and Yamada teach the information processing apparatus according to claim 2. Mizuno further teaches any one of a general user, a quest user, and a manager (i.e. the image forming apparatus 2200 can switch which setting value should be changed, the common setting value or the personal setting value, according to the user's authority and whether the user is permitted to use the personal setting value. Especially, taking the user's authority into consideration allows the image forming apparatus 2200 to set more detailed customization restriction, thereby further improving the convenience of both the administrator and the general user; para. [0270]).
Mizuno does not explicitly teach wherein the type of a user is information indicating any one of a general user, a quest user, and a manager.
However, Yamada further teaches wherein the type of a user is information indicating any one of a general user, a quest user, and a manager (i.e. fig. 4, an authorization management unit 202 manages use restrictions on users belonging to any of authorization groups at a plurality of levels for each function and each application. This authorization group will be simply referred to as a “role” hereinafter. Assume that this embodiment includes three roles, namely “Administrator”, “General”, and “Guest”; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Mizuno to include the feature of Yamada. One would have been motivated to make this modification because it provides a mechanism of improving the convenience for users by allowing all the users to equally log in as guest users at the start of use of the apparatus, and authenticating a user as needed when he/she selects an application having a function with use restriction.

Claim 18: Mizuno teaches an information processing apparatus comprising: 
detecting at least one event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]); 
registering corresponding information which associates the event with a program (i.e. FIG. 8 is a flowchart illustrating a display of the initial screen at the time of a login to the MFP 101. Each operation (step) illustrated in the flowchart of FIG. 8 is realized by the CPU 111 of the MFP 101 executing the programs for realizing the system software 211 and the application software 210 that are stored in the storage 114 or the ROM 112; para. [0112]); and 
displaying a screen generated by the program associated with the detected event in the corresponding information (i.e. FIG. 8, a display of the initial screen at the time of a login to the MFP 101; para. [0112]), 
(i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]); 
(ii) if the detected event is not registered in the corresponding information, displaying a second screen that is different from the first screen (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]) and is generated by the processor (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]),
registering definition information which associates a type of a user (i.e. fig. 3, The information 304 indicates that the user “AAA” belongs to a group called “Group 1” and a group called “Group 4”. A user can belong to one or more group(s), and can also avoid belonging to any group. The information 305 indicates whether the user “AAA” himself/herself can change the password managed as the information 302. If the information 305 is set to “prohibited”, the password indicated by the information 302 can be changed only by an administrator; para. [0083]) with information indicating which of the first screen or the second screen is to be displayed (i.e. fig. 5, If the user is successfully authenticated, the system control unit 200 refers to each setting value 503 via the setting management unit 203 as appropriate, and changes the setting of the MFP 101; para. [0108]), and
acquires a type of a log-in user; and controlling the first display module if the detected event is registered in the corresponding information (i.e. fig. 8, In step S807, the system control unit 200 acquires the setting value of the initial screen for the login user via the setting management unit 203 by specifying the user identification information acquired in step S804 and the initial screen as keys; para. [0131]), such that the first screen is displayed upon detecting that the (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]).
Mizuno does not explicitly teach the second screen is displayed upon detecting that the acquired type is a second user type.
Yamada teaches wherein acquiring a type of a log-in user (i.e. FIG. 4 shows a management table for managing restriction items associated with the functions of the copy application of the three applications described above for each role. The management table shown in FIG. 4 is one kind of information managed by the authorization management unit 202, and includes information indicating whether to permit the use of the “copy” application at a plurality of levels; para. [0043, 0044]); and controlling the first display module if the detected event is registered in the corresponding information, such that the first screen is displayed upon detecting that the acquired type is a first user type (i.e. figs. 10-12, the process advances to step S810 to determine whether the authentication is successful upon input operation by the user via the authentication window. If the authentication is successful, the process advances to step S804 to display, on the operation unit 119, an application window corresponding to the functions which can be used by the authenticated user (other than a Guest user) in accordance with his/her use authorization; para. [0059]), and the second screen is displayed upon detecting that the acquired type is a second user type (i.e. fig. 13, if the user has pressed the skip button, the process advances to step S811 to display, on the operation unit 119, an application window indicating that only the functions permitted to the Guest user can be used; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Mizuno to include the feature of Yamada. One would have been motivated to make this modification because it provides a mechanism of improving the convenience for users by allowing all the users to equally log in as guest users at the start of use of the apparatus, and authenticating a user as needed when he/she selects an application having a function with use restriction.

Claim 19: Mizuno teaches a non-transitory computer-readable recording medium (i.e. non-transitory computer-readable storage medium; para. [0302]) that stores program causing a computer to perform an information processing (i.e. the present invention can also be realized by a computer of a system or apparatus; para. [0302]) method comprising: 
detecting at least one event (i.e. fig. 8, when the authentication (login) is requested; para. [0113]); 
registering corresponding information which associates the event with a program (i.e. FIG. 8 is a flowchart illustrating a display of the initial screen at the time of a login to the MFP 101. Each operation (step) illustrated in the flowchart of FIG. 8 is realized by the CPU 111 of the MFP 101 executing the programs for realizing the system software 211 and the application software 210 that are stored in the storage 114 or the ROM 112; para. [0112]); and 
displaying a screen generated by the program associated with the detected event in the corresponding information (i.e. FIG. 8, a display of the initial screen at the time of a login to the MFP 101; para. [0112]), 
 (i) if the detected event is registered in the corresponding information, displaying a first screen generated by the program associated with the detected event in the corresponding information (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]); 
(ii) if the detected event is not registered in the corresponding information, displaying a second screen that is different from the first screen (i.e. fig. 8, In step S803, the system control unit 200 notifies the user that the login has failed, via the operation unit 116. Then, the processing returns to step S801, in which the system control unit 200 receives an instruction for the authentication; para. [0116]) and is generated by the processor (i.e. fig. 8, If a result of the comparison indicates a failure in the authentication (FAILURE in step S802), the processing proceeds to step S803; para. [0116]),
(i.e. fig. 3, The information 304 indicates that the user “AAA” belongs to a group called “Group 1” and a group called “Group 4”. A user can belong to one or more group(s), and can also avoid belonging to any group. The information 305 indicates whether the user “AAA” himself/herself can change the password managed as the information 302. If the information 305 is set to “prohibited”, the password indicated by the information 302 can be changed only by an administrator; para. [0083]) with information indicating which of the first screen or the second screen is to be displayed (i.e. fig. 5, If the user is successfully authenticated, the system control unit 200 refers to each setting value 503 via the setting management unit 203 as appropriate, and changes the setting of the MFP 101; para. [0108]), and
acquiring a type of a log-in user; and controlling the first display module if the detected event is registered in the corresponding information (i.e. fig. 8, In step S807, the system control unit 200 acquires the setting value of the initial screen for the login user via the setting management unit 203 by specifying the user identification information acquired in step S804 and the initial screen as keys; para. [0131]), such that the first screen is displayed upon detecting that the acquired type is a first user type (i.e. fig. 8, If the system control unit 200 can acquire the setting value corresponding to the initial screen (YES in step S808), the processing proceeds to step S809, in which the system control unit 200 activates the function corresponding to the initial screen set by the user as the initial screen, displays the set initial screen; para. [0132]).
Mizuno does not explicitly teach the second screen is displayed upon detecting that the acquired type is a second user type.
Yamada teaches acquiring a type of a log-in user (i.e. FIG. 4 shows a management table for managing restriction items associated with the functions of the copy application of the three applications described above for each role. The management table shown in FIG. 4 is one kind of information managed by the authorization management unit 202, and includes information indicating whether to permit the use of the “copy” application at a plurality of levels; para. [0043, 0044]); and controlling the first display module if the detected event is registered in the corresponding information, such that the first screen is displayed upon detecting that the acquired type is a first user type (i.e. figs. 10-12, the process advances to step S810 to determine whether the authentication is successful upon input operation by the user via the authentication window. If the authentication is successful, the process advances to step S804 to display, on the operation unit 119, an application window corresponding to the functions which can be used by the authenticated user (other than a Guest user) in accordance with his/her use authorization; para. [0059]), and the second screen is displayed upon detecting that the acquired type is a second user type (i.e. fig. 13, if the user has pressed the skip button, the process advances to step S811 to display, on the operation unit 119, an application window indicating that only the functions permitted to the Guest user can be used; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Mizuno to include the feature of Yamada. One would have been motivated to make this modification because it provides a mechanism of improving the convenience for users by allowing all the users to equally log in as guest users at the start of use of the apparatus, and authenticating a user as needed when he/she selects an application having a function with use restriction.

Allowable Subject Matter
Claims 20, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Hibino (Pub. No. US 20110299116 A1), the role table 43 allocates the roles “Print Operator” to Users 01, 02, and 03, “Color Print Operator” to User 04, “Print Manager” to User 05, and “Guest” to User 06, respectively.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAN H TRAN/Primary Examiner, Art Unit 2173